Citation Nr: 1443550	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a low back disorder. 

In March 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is on file. Thereafter, the Veteran provided additional evidence consisting of a private medical opinion, accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran indicated that he was first treated for his back after service by his primary physician, Eryn Quinn, M.D., on January 25, 2007.  See VA Form 21-4142, dated March 10, 2009.  However, his earliest records from Dr. Quinn associated with the claims folder are dated in March 2007.  In addition, he has stated that after seeing his primary physician he went to physical therapy for his back, saw a neurosurgeon (Dr. Salidonez or Solidodas) , and after numerous tests and evaluations, had surgery in August 2010.  See VA Form 9, dated June 27, 2011; Hearing transcript, dated March 24, 2014.  None of these records are associated with the claims folder.  Therefore, they should be obtained on remand.

Further, an additional attempt should be made to obtain specific service treatment records referenced by the Veteran, and he should be afforded a new VA examination in order to obtain a medical opinion, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all clinical records and x-ray reports.  A specific request should be made for any records related to treatment in Augsburg, Germany, from October 1977 to December 1977.

2.  Make arrangements to obtain the Veteran's complete treatment records from Eryn Quinn, M.D., to include, but not limited to, a copy of any record(s) dated on January 25, 2007 and/or her initial evaluation concerning the Veteran's back.

3.  Make arrangements to obtain the Veteran's complete treatment records from the provider where he had physical therapy for his back; from the neurosurgeon he saw for his back (Dr. Salidonez or Dr. Solidadas); and the records related to his back surgery in August 2010.  

4.  Thereafter, schedule the Veteran for a VA examination of his spine.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should:

(a) Identify all current lumbar spine disorders found to be present.

(b) Record in detail the Veteran's history of in-service incident(s) involving his back, and his history of back symptoms.

(c) Pay particular attention to service treatment record dated in November 1978 showing a history of hip pain due to heavy lifting.

(d) Provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current lumbar spine disorder had its clinical onset during active service or is related to any in-service injury, including the incident when the Veteran hurt his back performing heavy lifting while working on a trac vehicle.  For the purpose of providing this opinion, it should be conceded that this injury occurred.

(e) Provide rationale for each opinion expressed and conclusion reached, citing the objective medical findings leading to the conclusion.   

5.  Next, review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.

6.   Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





